Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communications filed on December 3, 2021 and November 3, 2021 have been considered.
	
	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a field device and information providing method comprising at least one of the plurality of types of sensors is mounted on a ground ring, and a data input/output terminal is provided at a junction between a main body of the field device and the ground ring to allow the main body of the field device and the at least one of the plurality of types of sensors to be communicatively connected to each other (claims 1, 13) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitsutake (US 2019/0078915) discloses an electromagnetic flow meter (Fig. 1) comprising at least one of the plurality of types of sensors (12a, 12b) is mounted on a ground ring (13/11) (Fig. 1), and a data input/output terminal is provided at a junction between a main body (including 5) of the field device (100) and the ground ring (13/11) ( to allow the main body of the field device and the at least one of the plurality of types of sensors (12a, 12b) to be communicatively connected to each other (Fig. 1). However, because of the filing of the verified English translation of the priority document, Mitsutake no longer qualifies as prior art.
Ishikawa et al. (US 2003/0051557) discloses a field device (Fig. 1) comprising a plurality of sensors (A, B), at least one converter (A/D converters 5, 11), and information device (6), a ground ring (Z/P). However, Ishikawa et al. is silent about a data input/output terminal provided at a junction between a main body of the field device and the ground ring (Z/P) to allow the main body of the field device and the at least one of the plurality of types of sensors to be communicatively connected to each other. However, the plurality of sensors (A, B) communicate with the main body of the field device without the need of a data input/output terminal provided at a junction between the main body of the field device and the ground ring (Z/P).

Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/ Primary Examiner, Art Unit 2862                                                                                                                                                                                                       
December 31, 2021